Case SECON. Qreumen 186 Flee SURGE Bagetal?
Eric M. Creizman

Direct T 212.209.4558 F 212.409.8385

ECreizman(@éatilp.com

 

MEMO ENDORSED

April 6, 2021

By ECF and Email

The Honorable Lewis A Kaplan
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Donald LaGuardia, 19-CR-893 (LAK)
Dear Judge Kaplan:

On behalf of Donald LaGuardia, | am writing to respectfully request that the Court order
a temporary modification to Mr, LaGuardia’s conditions of pretrial release to permit him to
travel with his son by car from their home in Lavallette, New Jersey to Blacksburg, Virginia this
Friday, April 9, 202] and returning on Sunday, April 11,2021. Mr. LaGuardia’s son recently
was admitted to Virginia Tech University, and Mr. LaGuardia would like to accompany his son
on a tour of the schoo! and visit to the university community. Mr. LaGuardia and his son plan to
stay at the Hampton Inn in Blacksburg, Virginia. Ifthe Court grants this application, Mr.
LaGuardia will provide Pretrial Services with his confirmed itinerary and contact information.

I have discussed this application with Assistant United States Attorney Daniel Loss,
SDNY Pretrial Services Officer Dominique Jackson, and DNJ Pretrial Services Officer Lura
Jenkins, who provides courtesy supervision of Mr. LaGuardia for SDNY Pretrial Services. The
U.S. Attorney’s Office does not object to this request. SDNY Pretrial Services takes no position
on the request as long as the Court approves it, and DNJ Pretrial Services defers to SDNY
Pretrial Services position on the application.

Mr. LaGuardia’s conditions of release include a $1 million personal recognizance bond,
secured by $75,000 in cash plus three properties, and four financially responsible sureties. His

ARMSTRONG TEASDALE 3 LLP 919 THIRD AVENE, 377 FLOOR, NEW YORK, N¥ 10022-3908 T 212.209.4400
" Armstrong e@astaiecon,
Case 1:19-cr-00893-LAK Document 102 Filed 04/07/21 Page 2 of 2
Case 1:19-cr-00893-LAK Document 100 Filed 04/06/21 Page 2 of 2

Hon. Lewis A. Kaplan
April 6, 2021
Page 2

travel is restricted to the District of New Jersey and the Southern and Eastern Districts of New
York. To date, Mr. LaGuardia has complied with all of the conditions of his pretrial release.

I thank the Court for tts consideration in this matter.
Respectfully,

/s/ Eric M. Creizman
Eric M, Creizman

ee! Daniel M. Loss, Assistant United States Attorney (by ECF and email)
U.S. Pretrial Services Officer Dominique Jackson (by email)
U.S. Pretrial Services Officer Lura Jenkins (by email)

Ne. vaiedlens ia A Ces cd

Bre os PTS
an esol -
leg U (eantd

Fell —

LEWIS A. KAPLAN, USDI/)

éig[>/

ARMSTRONG TEASDALE LLP
